DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
4. 	Applicant summits the Preliminary Amendment on 03/02/2021 has been knowledge.

Drawings
5.	The drawings were received on 03/02/2021.  These drawings are considered by examiner.

6.	The features of Applicant’s claimed invention are supported by Applicant’s foreign priority document, KR No. 10-2018-0115561, filed on September 28, 2018. Thus, Kadiri’s provisional application No. 63/044,339 was filed on June 25, 2020.  The Examiner overlooked the Applicant’s foreign priority date, so Kadire is not a prior art.  However, the Examiner had called then mentioned to Mr. Michael Monaco at telephone number (703) 774-7240, and notified that the Examiner had found Hong et al US 2017/0325282 to replace Kadiri.  In the meantime, the Examiner was requested to discuss the steps necessary of the prior art “Hong”, but Mr. Michael Monaco preferred a new Office Action at this time. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2017/0325282), hereinafter “Hong”, in view of Wallentin et al (US 11,412,439), hereinafter “Wallentin“.
Regarding claim 1, Hong teaches a method performed by a wireless device operating in a wireless communication system (Figure 1 teaches a method performed by a wireless device operating in a wireless communication system), the method comprising: 
receiving, from a network (Figure 1 teaches receiving from a network), a configuration of a configured grant which is applicable upon leaving a connected state (pars [0089] [0100] [0278] [0289] teach the configuration of leaving a connected state); 
leaving the connected state to enter an idle state and/or an inactive state (pars [0089] [0100] [0278] [0289]); receiving, from the network, barring information in system information (pars [0100] [0278] [0289] [0309] teach the access barring condition based on a result of the access barring check from the network)
determining transmission of an uplink data (UL) data using the configured grant (Figure 1, and pars [0033] [0065] [0058] [0088] [0099] [0302] teach determining whether the RRC connection state of the UE is determined to be released in operation in the transmission of the uplink data); 
Hong does not explicitly teach performing access barring check based on the barring information; and transmitting, to the network while in the idle state and/or the inactive state, the UL data using the configured grant based on an access attempt being allowed as a result of the access barring check.
Wallentin, in the same field of endeavor, teaches performing access barring check based on the barring information (col. 11, line 39 to col. 12); and transmitting, to the network while in the idle state and/or the inactive state, the UL data using the configured grant based on an access attempt being allowed as a result of the access barring check (col. 11, line 39 to col. 12, line 50, and col. 30, line 22 to col. 31, line 67 teach the configuration based on an access attempt of the access barring check, further teaches in claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Hong to Wallentin, in order to provide to perform access barring that includes defining criteria for stopping barring timers, which can be used in all UE states suitable to support communication between wireless devices or between a wireless device and another communication device that has accessed the wireless network to ensures a consistent UE behavior in all UE states (as suggested by Wallentin in col. 9, lines 1-41).

Regarding claim 2, the combination of Hong and Wallentin teach the method of claim 1, Hong does not clearly teach wherein the system information further comprises a timer value for an allowed timer, and wherein the allowed timer is started based on the access attempt being allowed as the result of the access barring check.  
Wallentin, in the same field of endeavor, teaches wherein the system information further comprises a timer value for an allowed timer, and wherein the allowed timer is started based on the access attempt being allowed as the result of the access barring check (col. 11, line 39 to col. 12, line 50, and col. 30, line 22 to col. 31, line 67 teach the configuration based on an access attempt of the access barring check, further teaches in claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Hong to Wallentin, in order to provide to perform access barring that includes defining criteria for stopping barring timers, which can be used in all UE states suitable to support communication between wireless devices or between a wireless device and another communication device that has accessed the wireless network to ensures a consistent UE behavior in all UE states (as suggested by Wallentin in col. 9, lines 1-41).

Regarding claim 3, the combination of Hong and Wallentin teach the method of claim 1, Hong does not clearly teach wherein a barring timer is started based on the access attempt being not allowed as the result of the access barring check.
Wallentin, in the same field of endeavor, teaches wherein a barring timer is started based on the access attempt being not allowed as the result of the access barring check (col. 11, line 39 to col. 12, line 50, and col. 30, line 22 to col. 31, line 67 teach the configuration based on an access attempt of the access barring check, further teaches in claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Hong to Wallentin, in order to provide to perform access barring that includes defining criteria for stopping barring timers, which can be used in all UE states suitable to support communication between wireless devices or between a wireless device and another communication device that has accessed the wireless network to ensures a consistent UE behavior in all UE states (as suggested by Wallentin in col. 9, lines 1-41).

Regarding claim 4, the combination of Hong and Wallentin teach the method of claim 3, Hong further teaches wherein transmission of the UL is delayed until the barring timer expires (pars [0153-0154] teach the timer expires).  

Regarding claim 6, the combination of Hong and Wallentin teach the method of claim 1, Hong further teaches wherein the barring information is configured for each logical channel (pars [0036] [0047] configured for the logical channel) or each configured grant or each semi-persistent scheduling (SPS) configuration.  

Regarding claim 7, the combination of Hong and Wallentin teach the method of claim 1, Hong further teaches wherein the barring information includes a scaling factor (pars [0014-0015] teach the barring information based on the barring operation reads on a scaling factor).  

Regarding claim 8, the combination of Hong and Wallentin teach the method of claim 7, Hong further teaches wherein the barring information is scaled based on the scaling factor (pars [0014-0015] teach the barring information based on the barring operation reads on a scaling factor).  

Regarding claim 9, the combination of Hong and Wallentin teach the method of claim 7, Hong further teaches wherein the scaling factor is based on an amount of the UL data (pars [0047-0049] [0065] teach the uplink channel).

Regarding claim 10, the combination of Hong and Wallentin teach the method of claim 2, Hong does not clearly teach wherein the access barring check is not performed while the allowed timer is running.
Wallentin, in the same field of endeavor, teaches wherein the access barring check is not performed while the allowed timer is running (col. 11, line 39 to col. 12, line 50, and col. 30, line 22 to col. 31, line 67 teach the configuration based on an access attempt of the access barring check, further teaches in claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Hong to Wallentin, in order to provide to perform access barring that includes defining criteria for stopping barring timers, which can be used in all UE states suitable to support communication between wireless devices or between a wireless device and another communication device that has accessed the wireless network to ensures a consistent UE behavior in all UE states (as suggested by Wallentin in col. 9, lines 1-41).

Regarding claim 11, the combination of Hong and Wallentin teach the method of claim 2, Hong further teaches wherein the access barring check is performed upon expiry of the allowed timer (pars [0156-0154] teach the timer expires).
Regarding claim 12, the combination of Hong and Wallentin teach the method of claim 2, Hong further teaches wherein transmission of the UL data is stopped upon expiry of the allowed timer (pars [0156-0154] teach the timer expires).

Regarding claim 13, the combination of Hong and Wallentin teach the method of claim 1, Hong further teaches wherein the wireless device is in communication with at least one of a mobile device (pars [0003-0004]), a network (pars [0003-0004] teach the mobile device and the network), and/or autonomous vehicles other than the wireless device.  

Regarding to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641